Case 2:19-cv-08100-CCC-JBC Document 25 Filed 10/04/19 Page 1 of 1 PageID: 208



 NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


 WILLIAM F. KAETZ,
                                                                Civ. No. 19-8100 (CCC)

                   Plaintiff,
                                                                         ORDER
           V.


 THE UNITED STATES OF AMERICA,               et   al.,

                   Defendants.


CECCHI, District Judge.

          THIS MATTER comes before the Court on the Court’s sua sponte inquiry into

issues of subject matter jurisdiction. For the reasons set forth in this Court’s corresponding

Opinion,

          IT IS on this 4th day of October, 2019,

          ORDERED that the Complaint is DISMISSED WITHOUT PREJUDICE; it is

further

          ORDERED that Plaintiff shall have thirty (30) days from entry of this order to file

an amended complaint that addresses the deficiencies identified in the Court’s Opinion; it is

further

          ORDERED that the Clerk of the Court shall close this case.

          SO ORDERED.

                                                         (____,
                                                             CLAIRE C. CECCHI, U.S.D.J.
